Citation Nr: 1118370	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-28 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from November 1961 to November 1965.  He also had additional duty in the reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in July 2008, at which time a decision was issued that denied both of the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued an order vacating and remanding the July 2008 decision for action consistent with a March 2009 Joint Motion for an Order Vacating and Remanding the Board Decision and Incorporating the Terms of this Remand (Joint Motion).  In turn, the Board remanded the Veteran's appeals for development consistent with the Joint Motion.  The development has been completed, and as the decisions have remained unfavorable to the Veteran, his appeals have been returned to the Board for further consideration. 


FINDINGS OF FACT

1.  The Veteran was exposed to noise during service, and current medical evidence confirms diagnoses of hearing loss and tinnitus. 

2.  Hearing loss of the left ear was present upon objective testing at entrance into active service, but not shown on objective testing at discharge from service.  

3.  The initial medical evidence of hearing loss after discharge was found on a July 1974 examination, and tinnitus was not claimed until the 1980s.  

4.  Medical opinion states that it is less likely than not that the Veteran's hearing loss and tinnitus was incurred due to noise exposure during service.  

5.  Neither lay statements nor the Veteran's statements are both competent and credible to establish continuity of symptomatology between discharge from service and the present for hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in September 2005 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran was provided with an additional letter in March 2006 that included notification regarding the establishment of the degree of disability and effective dates.  Although the Veteran did not receive this information until after the initial adjudication of his claim, this timing deficiency is harmless, as his claims have been readjudicated since he had the opportunity to read and respond to the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  The Joint Motion requested that additional attempts be made in order to obtain the service treatment records from the Veteran's duty in the reserve.  This has been accomplished, and the entrance examination with audiological testing cited by the Veteran is now in the claims folder.  Private medical records and VA treatment records have been obtained, as have records from the Social Security Administration (SSA).  The Veteran has been provided two VA examinations, and after examining the Veteran and reviewing his claims folder, both examiners have expressed opinions as to the etiology of his disabilities.  The Veteran has offered testimony in two hearings, including a March 2011 hearing before the undersigned Veterans Law Judge.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.  

Service Connection

The Veteran contends that he has developed hearing loss and tinnitus as a result of noise exposure during active service.  He states that he worked on the flight line without hearing protection, and that this exposed him to jet engine noise.  The Veteran further argues that his hearing loss and tinnitus began while he was still in service, and that these disabilities have continued to progress since discharge from service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows that he was provided an audiological evaluation as part of his August 1961 entrance examination.  After conversion from ASA to ISO units, the Veteran had auditory thresholds of 15, 10, 15, and 15 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 15, 15, 25, and 45 at these same frequencies.  An auditory threshold was not recorded for the frequency of 3000 Hertz for either ear.  

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In this case, the Veteran's right ear had normal hearing at entrance into active service and is entitled to the presumption of soundness.  However, the left ear is shown to have had hearing loss upon entrance into service.  Therefore, the presumption of soundness does not apply for the left ear.  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.306(a).

The remainder of the service treatment records shows that the Veteran was afforded two other audiological examinations.  The first was a November 1961 examination, which found auditory thresholds of 10, 0, 5, 15, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 15, 0, 10, 15, and 45 at these same frequencies.  

The final audiological examination was conducted at the Veteran's discharge in October 1965.  He had auditory thresholds of 5, 0, 0, 15, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 5, 5, 5, 10, and 20 at these same frequencies.  On a Report of Medical History obtained at that time, the Veteran answered "no" to every pertinent question regarding his ears.  

The post service records include a July 1974 medical examination conducted upon his enlistment in the reserves.  An audiological evaluation conducted at that time revealed that the Veteran had auditory thresholds of 5, 5, 5, and 30 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 5, 5, 25, and 40 at these same frequencies.  An auditory threshold was not recorded for the frequency of 3000 Hertz for either ear.  On a Report of Medical History obtained at this time, the Veteran answered "no" to a history of hearing loss, and ear, nose, or throat trouble.  

The post service medical records also include extensive records of the Veteran's hearing beginning in 1979.  An audiogram conducted during December 1979 indicates the Veteran did not have bilateral hearing loss deemed compensable under VA standards, more than fourteen years after active service.  Incidentally, the Veteran also denied a history of exposure to gunfire and noise during military service on this examination.  The remainder of his employment medical records includes hearing examinations given to him approximately once a year.  These medical records do not show complaints of ringing or noise in the ear in 1979.  It was not until 1989 that constant tinnitus was reported.  After 1989, the Veteran answered inconsistently at to the presence of tinnitus, reporting "no" on some examinations and "yes" on others.  

The Veteran was afforded a VA examination during December 2005.  The claims folder was reviewed by the examiner.  On questioning, the Veteran reported a history of tinnitus of 15 to 20 years duration.  Following examination, the examiner opined that the Veteran's tinnitus was less likely than not related to his active service, as he had significant post service noise exposure.  The examiner also indicated that the Veteran's bilateral hearing loss was less likely than not related to active service, citing the Veteran's induction and separation examinations and concluding that no worsening of the Veteran's hearing was noted and the hearing test indicated hearing essentially within normal limits at the time of discharge.  The examiner additionally indicated that the majority of the Veteran's noise exposure was post-service, both occupationally and recreationally.  The Veteran had reported during the course of his VA examination that he had worked in a paper mill for approximately 36 years, wearing hearing protection most of the time.  He also reported that he had hunted, done periodic shooting, carpentry, rode snowmobiles, used a chainsaw and rode tractors, wearing hearing protection sporadically during these activities.  The examiner summed up by stating that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his active service. 

In the Veteran's August 2006 substantive appeal, he noted that his initial military duties included working as a vehicle operator and a heavy equipment operator.  He had not been given hearing protection for these jobs.  He spent his last two years working on a flight line with ground power equipment.  Again, there had been no hearing protection.  The Veteran noted that he had experienced difficulty passing a hearing test when he later joined the reserves.  

The Veteran offered testimony before a hearing officer at the RO in September 2006.  He repeated the contentions contained in his substantive appeal regarding the operation of vehicles and heavy equipment without the benefit of hearing protection.  He stated that he had never experienced problems with his hearing before entering service.  After discharge, he went to work for a paper company, and he worked with them for approximately 36 years.  He again operated heavy equipment, but they used hearing protection from the 1960s.  His recreational activities included snowmobiling and hunting, without hearing protection.  In regards to tinnitus, the Veteran testified that he had experienced ringing in his ears prior to leaving service.  He also said that he had told this to the VA examiner.  He was unable to recall if he had ever told the hearing examiners at work about the tinnitus.  

VA treatment records from December 2006 and January 2007 indicate that the Veteran was seen by the audiology department.  Testing demonstrated that he had hearing loss.  An opinion as to the etiology of this hearing loss was not recorded.  

A November 2009 lay statement from the widow of an airman who had served with the Veteran notes that the Veteran had serviced jet airplanes without the benefit of hearing protection.  The airmen did not feel free to go to seek medical attention during this period.  

A December 2009 statement from the Veteran's wife says that the Veteran worked around jets during active service.  She noticed a change in his hearing at that time and asked him to get his ears checked, but he had refused.  

The Veteran was provided an additional VA examination in July 2010.  The claims folder was reviewed by the examiner.  The audiological evaluation showed auditory thresholds of 20, 20, 40, 60, and 70 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 15, 30, 45, 70, and 75 decibels at these same frequencies.  Speech recognition was 86 percent for each ear.  The Veteran reported that his military noise exposure included jet engines on the flight line toward the end of service, and driving trucks prior to that time.  Occupational noise exposure included working on farms prior to service to include some power equipment.  After service he had worked in a paper mill for 40 years with some noisy outside equipment, and that no hearing protection had been worn.  The examiner stated that due to the Veteran's age, presbycusis was a factor to consider as possibly contributing to the Veteran's current hearing loss.  The examiner noted that the entrance examination showed a mild hearing loss for the left ear, but that hearing was normal bilaterally on the discharge examination.  The findings of the July 1974 reserve examination and the December 1979 employment examination were also noted.  

In regards to tinnitus, the July 2010 examiner stated that there was no subjective or objective way to either prove or disprove the presence or absence of tinnitus.  Therefore, it seemed reasonable to take the reports of time of onset and supporting documentation into consideration.  The Veteran currently reported longstanding tinnitus.  However, the October 1965 Report of Medical History shows that the Veteran answered "no" when asked about a history of ear, nose, or throat trouble.  He had also checked "no" on the December 1979 private examination when asked if he had a history of ringing of the ears.  The "no" response to the question of military noise exposure was also noted.  Based on all of the above, the examiner opined that it was less as likely as not that the hearing loss or tinnitus were related to the conceded noise exposure in military service or the shift in puretone thresholds from the time of enlistment to the time of discharge.  

At the March 2011 video hearing, the Veteran testified that he had worked on the flight line around jets without hearing protection.  He was not exposed to any explosions, but he was exposed to the cumulative effects of loud noise.  He began to experience ringing in his ears at that time, and it had continued to the present time.  He had also noticed his hearing loss during service.  After service, he had gone to work for a paper company.  Initially, his employer did not provide hearing protection, but it was later required.  In addition, the Veteran noted that he had been undergone VA hearing tests at which the examiner had told him his hearing loss could have been caused by noise exposure in service.  See Transcript. 

After careful consideration of the Veteran's contentions and the medical evidence, the Board is unable to find that service connection is warranted for hearing loss or tinnitus.  

In spite of the Veteran's December 1979 reply indicating he had not been exposed to noise during military service, the Board finds that his contentions and testimony regarding his duties in service are both competent and credible.  The Board concedes that he was exposed to noise during service.  

Furthermore, the current evidence clearly establishes that the Veteran currently has hearing loss as defined by VA regulation.  The evidence also includes current evidence of tinnitus.  Therefore, the Veteran has met the first two elements required for service connection.  However, in order for service connection to granted, there must still be evidence of a relationship between the current hearing loss and tinnitus and the noise exposure during service.  The Board will find that this nexus has not been established.  

There are two ways to establish a nexus between service and the current disabilities.  These are medical opinions and continuity of symptomatology.  

In this case, the only medical opinions of record are the opinions of the December 2005 and July 2010 VA examiners.  Each of these examiners reviewed the Veteran's claims folder.  They both interviewed the Veteran regarding his history of noise exposure and the course of his disabilities.  Finally, they both provided the Veteran an audiological evaluation.  Both of these examiners opined that it was less likely than not that the Veteran's hearing loss or tinnitus was related to the noise exposure in service.  The July 2010 examiner specifically noted the possibility of presbycusis, the findings of the audiological evaluations, and the Veteran's self reported histories on previous examinations to reach her opinion.  There are no competent medical opinions to the contrary.  Although the Veteran testified that he has been told by a VA examiner that it is possible his hearing loss is related to service, this opinion is not contained in the record.  In any event, the mere possibility of a relationship would not be sufficient to establish service connection.  The Board recognizes the Veteran's sincere belief that his hearing loss and tinnitus is the result of noise exposure in service, but this is not a situation where a lay person is competent to render an opinion.  The Veteran is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

At this juncture, the Board notes that the entrance examination shows that the Veteran had a hearing loss of the left ear prior to entering active service.  The Board finds that there is no evidence that this hearing loss was aggravated during service.  In fact, the evidence demonstrates that most of the auditory thresholds for the left ear decreased between his entrance examination and exit examination, and that none of them met the criteria for hearing loss as defined by VA regulation or otherwise showed continuing hearing loss.  Therefore, it cannot be said that there was an increase in disability during service.  After service, hearing loss of the left ear was not shown again until nine years later, when the July 1974 examination again showed hearing loss of the left ear that was approximately the same as noted on the November 1961 entrance examination.  The July 2010 VA examiner opined that it was less likely than not that the shifts in the puretone thresholds were the result of noise during service.  The Board concludes that the preponderance of the evidence is against a finding that the hearing loss of the left ear was aggravated during service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.306(a).

In spite of the absence of a positive medical opinion, a nexus can still be established with evidence of continuity of symptomatology.  However, neither the medical evidence nor the statements of the Veteran and his wife are sufficient to establish this continuity.  

After discharge from service, the first evidence of hearing loss is the July 1974 examination upon entrance into the reserves.  This was obtained more than eight years after his discharge from service.  He denied a history of hearing loss and ear trouble at that time.  The December 1979 private examination did not show hearing loss as defined by VA regulation, and the Veteran denied ringing of the ears.  The Board notes that the fact that the record does not reflect the Veteran making complaints regarding, or seeking treatment for hearing loss or tinnitus until many years after discharge weighs against the finding of a nexus between that condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  The Board must conclude that the medical evidence does not establish continuity of symptomatology.  

In regards to the statement of the Veteran's wife that she noticed a change for the worse in the Veteran's hearing during service, the Board observes that she is competent to report that the Veteran had difficulty hearing.  However, as previously noted, the objective evidence shows that the Veteran had hearing loss of the left ear prior to service.  Her statement regarding the Veteran's hearing problems during service is consistent with this finding.  On the other hand, the Board questions the competency of the Veteran's wife to report that his hearing became worse during service.  Even if she was competent, her statement is outweighed by the objective evidence of the audiological evaluations from service that clearly demonstrate that his auditory thresholds had in fact improved prior to his discharge.  Her statement is insufficient to establish that the Veteran developed hearing loss or tinnitus during service.  

As for the other lay statement in the record, the Board notes that it merely notes that the Veteran was exposed to noise during service, but does not contain any assertions as to his hearing acuity or tinnitus.  

Finally, in regards to the Veteran's own testimony and statements, the Board observes that the Court has determined that, for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's lay contentions as to tinnitus represent competent evidence.  The Board will also find that he is competent to report perceived hearing loss.  

Unfortunately, the Board must find that the Veteran's statements regarding the initial development of tinnitus and hearing loss are not credible.  His current statements are simply contradicted on several occasions by information he previously provided as well as objective testing.  The Veteran denied a history of ear trouble at discharge.  Objective testing at that time showed normal hearing.  He also denied a history of hearing loss and ear trouble when he joined the reserves in July 1974.  The Veteran denied ringing in his ears in December 1979, and on many subsequent occasions.  His initial reports of tinnitus on the tests conducted by his employer are consistent with the time frame of a 15 to 20 year history of tinnitus as reported to the December 2005 VA examiner.  The Board must find that the Veteran's reports of a continuous history of hearing loss and tinnitus since service are simply contradicted by both objective testing and his own previous statements, and are not sufficient to establish a nexus through continuity of symptomatology.  

Therefore, the Board concludes that the preponderance of the evidence is against a finding of service connection for both hearing loss and tinnitus.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


